Citation Nr: 1736043	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of left lower extremity, as secondary to service-connected diabetes mellitus, type II or as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of right lower extremity, as secondary to service-connected diabetes mellitus, type II or as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of left upper extremity, as secondary to service-connected diabetes mellitus, type II or as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of right upper extremity, as secondary to service-connected diabetes mellitus, type II or as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to November 1966.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On August 23, 2017, the Board received verification from the Social Security Administration (SSA) that the Veteran died on March [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his/her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).





ORDER

The appeal for entitlement to service connection for peripheral neuropathy of left lower extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of right lower extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of left upper extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of right upper extremity is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


